Citation Nr: 0201406	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  96-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for the residuals of a 
head injury, including a concussion and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marines Corps from September 20, 1972 to September 19, 1976; 
with the United States Navy from March 25, 1982 to April 19, 
1982; with the United States Army National Guard from 
September 28, 1984 to February 28, 1986; and, with the United 
States Army Reserve from September 13, 1986 to November 13, 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  This case was originally before the Board in March 
1998, but it was remanded for additional development.  This 
matter was returned to the Board in December 2000, however, a 
second remand was issued in order for the RO to comply with 
the notice and duty to assist requirements of the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  All development requested by the Board having been 
attempted by the RO, the case has now been returned for 
further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no verifiable in-service stressor upon which a 
diagnosis of post-traumatic stress disorder may be based.

3.  The veteran has failed to respond to requests made by the 
RO for additional information regarding his claims on appeal.

4.  The veteran experienced a back injury during service and 
has been treated for a chronic low back disorder.

5.  The veteran experienced a head injury during service and 
has continued complaints of headaches.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2001).

2.  Residuals of a low back injury were incurred in active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

3.  The residuals of a head injury, including a concussion 
and headaches, were incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete his claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claims currently on appeal.  The veteran was 
afforded VA examinations in 1994, but failed to report for 
additional examinations scheduled in January 2000.  Attempts 
have been made by the RO to obtain additional information 
from the veteran regarding his claims, but the veteran has 
failed to respond to requests since November 1998.  All 
relevant records previously identified with particularity by 
the veteran, however, have been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claims.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay 

observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).  If service connection is to be 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

I.  Background

The veteran served in the United States Marine Corps from 
September 1972 until September 1976; his personnel records 
show that he was stationed in Cuba from June 1973 through 
September 1974 and held the posts of guide, squad leader, 
discharge clerk, and S-1 clerk while in Cuba.  His service 
medical records for this period of service show that he 
underwent enlistment examination in August 1972 and related a 
history of head injury; the examining physician noted that 
the veteran did not have a skull fracture.  In May 1973, the 
veteran was assaulted and fractured his nose.  He complained 
of severe bilateral frontal headaches at that time.  The 
veteran also complained of back pain in September 1973, 
following a fall from a ladder.

In October 1981, when the veteran was not on active duty for 
any service, he presented at a private hospital for an 
assessment of headaches that had been present since a work-
related accident in the summer of 1981 when he was hit in the 
head with a pipe.  The clinical impression was post trauma - 
post-traumatic stress disorder as a result of trauma 
sustained on the job in the summer of 1981.  There was no 
mention of experiences and/or injuries sustained during 
service.

The veteran enlisted in the United States Navy and underwent 
examination in February 1982.  He reported a history of 
headaches following a head injury and the examining physician 
noted that the veteran's headaches had resolved in January 
1982 with bilateral occipital nerve block.  Again, no skull 
fracture was noted.

During the veteran's period of service with the United States 
Army National Guard, he complained of head and back injury in 
March 1985.  He was admitted to the hospital on March 15, 
1985, and determined to have a concussion and a herniated L4-
L5 disc.  Service records supplied by the veteran contain a 
Report of Investigation dated March 25, 1985, referring to an 
incident that allegedly occurred on March 11, 1985, in which 
the veteran was struck in the back of the head by a bottle 
thrown from a car while he was jogging on his lunch break.  
The conclusion in the Report was that the injuries sustained 
were, "in the line of duty."  There is no record of 
hospitalization on March 11, 1985, nor of an extended period 
of hospitalization.  In May 1985, the veteran's profile for 
limited duty was extended an additional sixty days due to 
complaints of continued back pain.  Records of that date also 
show that a bulging disc at the L5-S1 level was found on 
computerized tomography (CT) scan, but that results of a 
myelogram were normal, showing the preservation of nerve 
roots.  And, in June 1985, the veteran presented for 
treatment with complaints of headaches after falling over a 
box and hitting his head.  He was found to have a probable 
concussion.

During the veteran's period of service with the United States 
Army Reserve, he was treated in July 1987 for complaints of 
lower back pain, a stiff neck, and headaches following a 
motor vehicle accident in which he hit his head on the 
ceiling of the vehicle in which he was riding.  The veteran 
received emergency treatment in October 1989 for low back 
pain and headaches after slipping in a puddle and hitting his 
head.  In September 1990, the veteran was treated for low 
back pain and pain in the lower left extremity following 
another motor vehicle accident.  In November 1990, the 
veteran reported that his back pain had improved, but that he 
had fallen the night before in his kitchen and again 
sustained a back injury.  The veteran received epidural 
injections for his complaints of back pain in December 1990 
and January 1991.  In January 1991, the veteran reported 
falling at home and hitting his head again.

Magnetic resonance imaging performed in March 1991 revealed a 
broad based disc bulge at L4-L5 and bilateral pars 
interarticularis defects at L5 without evidence of 
spondylolisthesis.  An opinion as to the etiology of these 
findings was not given.  In November 1991, the veteran gave a 
history of headaches since his 1987 motor vehicle accident.  
And, the veteran again received emergency treatment in 
January 1992 when he presented with complaints of severe 
frontal headaches after hitting his head on an open cabinet.  
In June 1992, the veteran underwent medical examination and 
related having sustained back and head injuries in a 1991 
motor vehicle accident.  A mental status evaluation performed 
at that time showed no evidence of mental disease or defect 
of psychiatric significance or of sufficient severity to 
warrant disposition through medical channels.

The veteran was discharged from the United States Army 
Reserves in November 1992.  In October 1992, he testified 
before a discharge review board that he had injured his back 
in a January 1991 accident and re-injured it in January 1992.  
There was no mention of the March 1985 accident.  The record 
created at that time included evaluations showing that the 
veteran had shown exceptional ability to perform complex 
tasks throughout his military career notwithstanding his use 
of pain medication.

In May 1993, the veteran was treated for depressive symptoms, 
including anhedonia, insomnia, a decreased appetite, and 
recurrent nightmares.  He prepared a statement of his medical 
condition in July 1994, stating that he had suffered daily 
with back pain and headaches since his head injury and back 
injury sustained in the line of duty in March 1985.  The 
veteran filed his application for VA benefits in August 1994.

The veteran underwent VA examination in September 1994.  
During the psychiatric examination, the veteran stated that 
he had seen people, "die up close and in a personal way" 
during service and relived those experiences in dreams, 
flashbacks, and memories.  The veteran did not give any 
details regarding his in-service experiences.  An Axis I 
diagnosis of post-traumatic stress disorder was rendered 
based on the veteran's unverified statements.  During the 
neurologic portion of the examination, the veteran related a 
history of three concussions:  one in 1985 when he was hit in 
the head with a bottle; one in 1987 when he was involved in a 
motor vehicle accident; and, one in 1988 when he hit his head 
on a tree after an artillery simulator exploded three feet 
away from him.  He also reported that he had been 
hospitalized for two and one-half months following his 1985 
accident due to significant dizziness, memory loss, and 
vertigo.  The veteran complained of daily headaches, but did 
not reference his 1981 accident nor the alleged occipital 
nerve block.  A diagnosis of post-concussion syndrome was 
rendered.  The veteran also underwent an orthopedic 
examination and complained of back problems since his fall in 
1985.  He stated that he had stiffness and numbness in his 
lower back that was usually brought on by prolonged sitting.  
A history of lumbosacral discomfort was diagnosed and the 
examiner noted that there were no specific objective findings 
to suggest lower extremity radiculopathy.

Private treatment records from 1994 through 1996 reveal the 
use of counseling and drug therapy for the symptoms of post-
traumatic stress disorder, major depression, and a dysthymic 
disorder.  Notes made by the veteran's psychological 
counselor show that the diagnosis of post-traumatic stress 
disorder is based upon the assertion by the veteran that he 
killed seventeen civilians in separate covert operations when 
stationed in Cuba.  He related being a sniper between 1973 
and 1975, and having his life threatened by a superior 
officer on his first mission.  In 1995, the veteran's 
counselor reported that the events described by the veteran 
were of such intensity to cause post-traumatic stress 
disorder.

In September 1996, the veteran and his wife testified before 
an RO hearing officer that the veteran had experienced 
difficulties sleeping for fifteen years as a result of his 
covert missions performed in South and Central America 
between the spring of 1973 and the spring of 1975.  The 
veteran stated that he was only given verbal orders as his 
missions were of a covert nature, that he was instructed to 
kill specific individuals on each mission, and that he did, 
in fact, kill seventeen civilians under orders from the 
United States Marine Corps.

The veteran further testified that he injured his back and 
head in a fall while jogging in March 1985.  He stated that 
he was knocked unconscious for an unknown period of time, 
that he returned to the base when he came to, and that he was 
taken to the hospital and treated for a concussion and 
lacerations on his arms, elbows and face.  He stated that he 
had had headaches ever since that incident and did not relate 
his headaches to his 1981 accident because those headaches 
had stopped after an occipital nerve block performed in 1981 
or 1982.  The veteran stated that he had also experienced 
lower back pain ever since the March 1985 accident.  At the 
close of the hearing, the veteran stated that he would check 
his records for the original Report of Investigation dated in 
March 1985, records of hospitalization in March 1985, and the 
number designation for the special mission force to which he 
was assigned in the United States Marine Corps.

In November 1998, the RO sent the veteran a letter requesting 
additional information in order to verify his alleged in-
service stressors as well as determine the etiology of his 
current complaints of headaches and low back pain.  The 
letter was returned with the envelope marked, "addressee 
unknown."  The Board notes at this juncture that the address 
on the letter is the same address to which previous 
correspondence had been sent including the notice of the 
September 1996 hearing which obviously reached the veteran.  
The record is void of any change of address notice from the 
veteran.

VA examinations were scheduled in January 2000, but the 
veteran failed to report.  In a March 2000 Supplemental 
Statement of the Case, the veteran was advised that he had 
sixty days within which to show good cause for his failure to 
report for the scheduled examinations.  Again, this 
correspondence was returned with the envelope marked, 
"addressee unknown."  In November 2000, the veteran's 
representative completed a Report of Contact reflecting that 
he had made attempts to locate the veteran, but was 
unsuccessful.  In April 2001, another Report of Contact 
reveals that additional attempts were made to locate the 
veteran, but were also unsuccessful.

In June 2001, the RO requested information regarding the 
veteran's service in Cuba from the United States Marine 
Corps, Personnel Management Support Branch.  The Head of the 
Correspondence Unit of the Personnel Management Support 
Branch responded in July 2001, that the information contained 
in the veteran's file was insufficient for the purpose of 
conducting a meaningful research of possible stress 
incidents.

II.  Post-traumatic Stress Disorder

Given the evidence as outlined above, the Board finds that 
the veteran has not supplied adequate information upon which 
a meaningful search of his military records could be 
performed to verify alleged in-service stressors.  As such, 
there is no verified in-service stressor upon which a 
diagnosis of post-traumatic stress disorder may be made.  
Although the record contains diagnoses of post-traumatic 
stress disorder, there is also evidence that the first of 
such diagnoses was made in October 1981 and related the 
disorder to an accident that occurred in the summer of 1981 
when the veteran was working a civilian job.  The Board 
certainly takes note of the fact that the veteran's therapist 
reported that the alleged in-service stressors as described 
by the veteran were severe enough to cause post-traumatic 
stress disorder, however, the Board cannot simply accept the 
veteran's rendition of events without credible supporting 
evidence that the claimed in-service stressor occurred as the 
veteran is not deemed to be a combat veteran.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder and the benefit 
of the doubt doctrine is not invoked.  Therefore, service 
connection is hereby denied for post-traumatic stress 
disorder.

III.  Low Back Disorder

After considering the evidence as outlined above, the Board 
finds that there are numerous incidents which the veteran 
experienced over the course of his life which could have 
caused his current complaints of low back pain, a number of 
which were injuries occurring while on active service.  The 
medical findings of a broad based disc bulge at L4-L5 and 
bilateral pars interarticularis defects are not accompanied 
by a medical opinion as to etiology, however, there is 
nothing in the record to suggest that the veteran's 
complaints are not associated with his in-service injuries.  
Furthermore, the medical evidence does not contain an opinion 
attributing the veteran's back complaints to an injury 
outside of service.  Accordingly, the Board finds that there 
is an approximate balance of positive and negative evidence 
regarding the etiology of the veteran's low back disorder.  
Specifically, it is at least as likely as not that the 
veteran's back disorder began during service.  As a 
consequence, all reasonable doubt is resolved in favor of the 
veteran and service connection for a low back disorder is 
hereby granted.

IV.  Residuals of a Head Injury

Following a complete review of the record, the Board finds 
that there is evidence of a pre-service head injury as well 
as numerous head injuries during service and during the 
veteran's civilian life.  The medical finding of a post-
concussion syndrome is not accompanied by a medical opinion 
as to etiology, however, there is nothing in the record to 
suggest that the veteran's complaints are not associated with 
his in-service injuries.  It appears that headaches resolved 
after surgical intervention in 1981 or 1982, and began again 
after a 1985 in-service injury.  The medical evidence of 
record does not contain an opinion attributing the veteran's 
complaints of headaches to an injury outside of service nor 
does it dispute his complaints of headaches following a blow 
to head in 1985.  Accordingly, the Board finds that absent 
evidence that clearly attributes the veteran's complaints to 
an injury occurring outside of service, it must be concluded 
that the complaints are a result of the in-service injury to 
which the veteran attributes them.  In reaching this 
conclusion, the Board finds that there is an approximate 
balance of positive and negative evidence regarding the 
etiology of the veteran's post-concussion syndrome as it is 
at least as likely as not that the veteran's headaches began 
during service as a result of an injury.  Consequently, all 
reasonable doubt is resolved in favor of the veteran and 
service connection for the residuals of a head injury is 
hereby granted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of a low back injury is 
granted.

Service connection for the residuals of a head injury is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

